In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00084-CR
______________________________


HARLAND VETTER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 273rd Judicial District Court
Sabine County, Texas
Trial Court No. 5950


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Ross


MEMORANDUM OPINION

          Harland Vetter was convicted of attempted capital murder.  Vetter appealed.  The
trial court and the Texas Department of Criminal Justice - Institutional Division have
informed this Court that Vetter died December 19, 2004.  
          The death of an appellant deprives an appellate court of jurisdiction.  Ryan v. State,
891 S.W.2d 275 (Tex. Crim. App. 1994); August v. State, 685 S.W.2d 56, 57 (Tex. Crim.
App. 1985).  When the appellant in a criminal case dies after the appeal is perfected but
before mandate issues, the appeal must be permanently abated.  Tex. R. App. P. 7.1(a)(2). 
          Accordingly, we permanently abate this appeal to the trial court.  This cause shall
be treated statistically as a dismissal.  See Vargas v. State, 659 S.W.2d 422, 423 n.1 (Tex.
Crim. App. 1983).
 
                                                                           Donald R. Ross
                                                                           Justice

Date Submitted:      December 28, 2004
Date Decided:         December 29, 2004

Do Not Publish